Citation Nr: 0212242	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Evaluation of post-traumatic stress disorder, currently 
evaluated as 30 percent disabling.  

2.  Restoration of a 10 percent rating for recurrent 
prostatitis.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to December 
1981.  During a hearing before the undersigned in June 2002, 
the veteran withdrew his appeals on matters of entitlement to 
increased ratings for hypertension and bursitis of the right 
shoulder.

The evidence of record reflects that in August 2001, VA 
proposed reduction of the veteran's 10 percent rating for 
recurrent prostatitis to noncompensable, and that in December 
2001, the RO reduced the veteran's disability rating for 
recurrent prostatitis from 10 percent to noncompensable.  
Later that month, the RO received a notice of disagreement as 
to that determination.  A statement of the case was issued in 
July 2002.  The veteran provided testimony on the issue 
during the travel board hearing before the undersigned in 
June 2000, fulfilling the definition and requirements of a 
substantive appeal.  Accordingly, the veteran has perfected 
an appeal of the decision reducing that rating.


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder (PTSD) causes deficiencies in most areas, including 
work, school, family, judgment, thinking, and mood.

2.  The veteran's recurrent prostatitis is essentially 
asymptomatic with sustained improvement clearly demonstrated.

3.  The veteran's service-connected disabilities preclude all 
forms of substantially gainful employment given his education 
and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but not higher, for 
PTSD, have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(2001).

2.  The criteria for restoration of a 10 percent rating for 
recurrent prostatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.344, 4.115a 
and b, Diagnostic Code 7527 (2001).  

3.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341(a), 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, it did consider and act based on 
them after they were, including as reflected by its June 2001 
letter to the veteran, and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that VA has met its duties.  The veteran was 
notified of evidence and information needed to substantiate 
and complete his claims in the rating decisions mentioned 
above as well as in April 2000, August 2001, and July 2002 
statements of the case, and other correspondence, including 
the August 2001 letter to the veteran indicating that it 
proposed a rating reduction, and the June 2001 VCAA letter to 
the veteran.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  See Quartuccio v. Principi, __ 
Vet.App. __, __, No. 01-997, slip op. at 6-7 (June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  
Reasonable attempts were made to obtain identified relevant 
evidence, and examinations for VA examination purposes are of 
record.  See 38 C.F.R. § 3.326, including as amended by 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and no further action is necessary.  VA's duties have been 
fulfilled.

PTSD

The veteran filed his claim for service connection for PTSD 
in 1997.  In November 1998, the RO granted service connection 
for it and assigned it a 30 percent rating, effective from 
November 1997.  He appealed its determination that it was no 
more than 30 percent disabling.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

At issue is the RO's determination on the veteran's original 
compensation claim that the disability at issue is no more 
than 30 percent disabling.  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection, in a situation where he filed 
his claim more than a year after service discharge.  The 
evidence is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time during the rating period 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability addressed has not significantly 
changed during the appeal period and that a uniform 
evaluation is appropriate in this case.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  Different examiners 
do not always describe the same disability in the same 
language.  38 C.F.R. § 4.2 (2001).

General Rating Formula for Mental Disorders:
        Total occupational and social impairment, due to
         such symptoms as: gross impairment in thought
         processes or communication; persistent delusions
         or hallucinations; grossly inappropriate behavior;
         persistent danger of hurting self or others;
         intermittent inability to perform activities of
         daily living (including maintenance of minimal
         personal hygiene); disorientation to time or
         place; memory loss for names of close relatives,
         own occupation, or own 
name.......................100 percent.
        Occupational and social impairment, with                      
         deficiencies in most areas, such as work, school,
         family relations, judgment, thinking, or mood, due
         to such symptoms as: suicidal ideation;
         obsessional rituals which interfere with routine
         activities; speech intermittently illogical,
         obscure, or irrelevant; near-continuous panic or
         depression affecting the ability to function
         independently, appropriately and effectively;
         impaired impulse control (such as unprovoked
         irritability with periods of violence); spatial
         disorientation; neglect of personal appearance and
         hygiene; difficulty in adapting to stressful
         circumstances (including work or a worklike
         setting); inability to establish and maintain
         effective relationships...........................70 
percent.
        Occupational and social impairment with reduced  
         reliability and productivity due to such symptoms
         as: flattened affect; circumstantial,
         circumlocutory, or stereotyped speech; panic
         attacks more than once a week; difficulty in
         understanding complex commands; impairment of
         short- and long-term memory (e.g., retention of
         only highly learned material, forgetting to
         complete tasks); impaired judgment; impaired
         abstract thinking; disturbances of motivation and
         mood; difficulty in establishing and maintaining
         effective work and social relationships...........50 
percent.
        Occupational and social impairment with reduced              
         reliability and productivity due to such symptoms
         as: flattened affect; circumstantial,
         circumlocutory, or stereotyped speech; panic
         attacks more than once a week; difficulty in
         understanding complex commands; impairment of
         short- and long-term memory (e.g., retention of
         only highly learned material, forgetting to
         complete tasks); impaired judgment; impaired
         abstract thinking; disturbances of motivation and

         mood; difficulty in establishing and maintaining
         effective work and social relationships.........30 
percent.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

A review of the evidence of record reveals that the veteran 
nearly approximates the criteria for a 70 percent rating 
under the General Rating Formula for Mental Disorders.  This 
decision is supported as follows.  

On VA examination in May 1999, the veteran's global 
assessment of functioning was 57 and PTSD was diagnosed.

In November 1999, a friend of the veteran's stated that the 
veteran would only go shopping at all night grocery stores, 
in order to avoid people.  

On VA examination in February 2000, the veteran's global 
assessment of functioning was 49 due to PTSD.  The intensity 
was moderate to severe with impaired occupational 
achievement.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2001).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

On VA psychiatric examination in March 2001, the veteran 
complained of shaking constantly and feeling like something 
or someone was around him.  He was able to sleep only 60 to 
90 minutes before awakening, and he could not deal with any 
more than two or three people at a time.  He reported being 
almost constantly depressed and feeling like things were 
closing in on him.  He was unable to concentrate and had a 
hard time holding a conversation.  He stated that he knew 
what he was supposed to say, but that he could not get it 
out, and that this occurred quite often.  He was having 
nightmares about his Vietnam experiences two or three times 
per night, and he would startle in his sleep if someone 
touched him.  He had recently dropped to the floor and tried 
to get under the bed to protect himself when his girlfriend 
touched him.  He had trouble falling asleep and then could 
not stay asleep even if he was exhausted.  He typically went 
to bed at one or two in the morning and was out of bed by 
4:30 or 5:00.  Despite a poor appetite, he had been gaining 
weight.  He had a low tolerance for frustration and was 
easily irritated by such things as someone disagreeing with 
him or hearing a baby cry.  He would leave the situation and 
isolate himself.  He had been in a fight recently where he 
hit somebody in a casino and needed to be restrained by 
security guards.  He had not gone to the casino until two or 
three in the morning, in order to avoid other people.  That 
was typically the time he would go shopping also.  He had 
been increasingly shaking and depressed since his wife had 
died in March 2000.  The veteran reported that although he 
had a girlfriend, he had no desire for sex and no 
consideration of marriage.  He was too afraid to be close to 
anybody.  

Clinically, his hands and legs were shaking throughout the 
evaluation, and he seemed startled and jumpy.  He looked 
around the room as if scanning for danger.  His affect was 
sad and nervous, and his mood seemed anxious and depressed.  
He reported that he had recently heard his mother calling him 
and seeing people he knew a long time ago who were not really 
there.  He had had those hallucinations three times in the 
last three or four months.  Relationships with others seemed 
poor, and his self esteem was low.  He had poor 
concentration, and his judgment seemed poor and diminished by 
his anxiety.  He had very little insight into improving his 
situation.  His global assessment of functioning was 42 with 
50 due to PTSD.

During the hearing before the undersigned in June 2002, the 
veteran reported intrusive thoughts from Vietnam triggered by 
anything exciting and worse at night.  He reported having 
nightmares just about every night.  His now-wife stated that 
she dressed him.  Otherwise he would wear sweatpants.  
Moreover, he shaved only every three or four days and did not 
want to take care of himself.  The veteran stated that he had 
tried paying the bills, but that he could not concentrate and 
had bounced checks.  His wife would take care of the 
groceries also.

In essence, there is evidence of impaired impulse control as 
demonstrated by his fight and subsequent restraint.  He 
manifests nervousness, shakiness, sleep disturbance, 
concentration problems, and hypervigilance.  His scanning the 
room is consistent with interference with routine activity.  
Clearly, his shaking established difficulty adapting to 
stressful circumstances.  Based on the global assessments of 
functioning, the objective evidence and the testimony, the 
disability more closely approximates the criteria for a 70 
percent evaluation.  

The veteran does not meet the criteria for a 100 percent 
rating for PTSD, however.  The evidence shows that he does 
not have gross impairment in thought processes or 
communications.  Moreover, it shows that his delusions and 
hallucinations are not persistent.  His behavior, while 
inappropriate, is not grossly so.  Additionally, he is not a 
persistent danger of hurting himself or others.  He has had 
some outbursts, but not very frequently.  Moreover, his wife 
indicates that if left alone, he would wear sweatpants and 
shave every three or four days.  Thus, he appears to be able 
to perform his activities of daily living.  Additionally, he 
has been oriented to time and place on VA examinations, and 
he does not have memory loss for names of close relatives, 
etc.  

Also for consideration is the matter of an extraschedular 
rating greater than 70 percent for PTSD pursuant to 
38 C.F.R. § 3.321(b)(2).  Preliminary review of the record 
does not reveal that the RO expressly considered referral of 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) 
for PTSD.  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) in 
the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that marked 
interference with employment due to PTSD is not reported in 
medical records, and that there have not been frequent 
periods of hospitalization due to it during the rating 
period.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.

Recurrent prostatitis

In December 2001, the RO reduced the veteran's rating for 
this disability from 10 percent which had been effective from 
January 1997, to noncompensable, effective from March 2002.  
This is more than 5 years.  

The RO has given the veteran proper process per 
38 C.F.R. § 3.103(b)(2).  It examined the veteran in March 
2001, advised him in August 2001 that it proposed to reduce 
the rating since the condition had improved, and gave him the 
opportunity to submit evidence showing that the reduction 
should not be made.  Thereafter, it reduced the veteran's 
rating and gave him notice of the reduction and of his appeal 
rights.

Previously, the RO had increased the veteran's prostatitis 
disability rating to 10 percent in May 1997, effective from 
January 1997.  When it did this, on VA examination in 
February 1997 there was evidence of an enlarged, boggy and 
tender prostate.  The RO noted in its rating decision that a 
10 percent rating was warranted when there was marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following:  post void residuals greater than 150 cc.; 
uroflowmetry which shows markedly diminished peak flow rate 
(less than 10 cc/sec); recurrent urinary tract infections 
secondary to obstruction; stricture disease requiring 
periodic dilatation every two months.  

During the February 1997 VA examination, there was no post-
void residual study or uroflowmetry.  Furthermore, there was 
no history of periodic dilatation.  The veteran had 
complained of trouble starting his stream and decreased size 
and force of his stream.  The RO indicated in May 1997 that 
it was granting the 10 percent in light of the enlarged, 
tender and boggy prostate.  The Board concludes this because 
it must be used as a survey point for determining whether 
current examinations are at least as full and complete as the 
February 1997 VA examination report.  See Massey v. Brown, 7 
Vet.App. 204 (1994) (only the criteria from the rating 
schedule may be considered); see also Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995) (VA must carefully explain a change in a Diagnostic 
Code).

On VA examination in March 2001, the veteran stated that he 
had a history of prostatitis occurring every other year since 
1981.  He had been on multiple antibiotics with clearance of 
this infection.  His last bout of prostatitis was in 1995.  
The veteran complained of frequency, decreased stream, and 
nocturia times 6 over the past year.  He gave no history of 
dysuria, and he had occasional dribbling without true 
incontinence.  He used no Depends or diapers.  He stated that 
he had not been treated over the past 2 years for a urinary 
tract infection.  Clinically, he had a normal external male 
genitalia and his sphincter tone was within normal limits.  
The diagnosis was prostatitis resolved.

An August 2001 VA outpatient treatment record indicates that 
clinically, the veteran's genitalia were normal and 
specifically his prostate was normal.  The examiner remarked 
that the veteran's prostate examination that day was normal.  

The RO reduced the veteran's rating to noncompensable in 
December 2001.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Essentially, the question in this case is whether the 
reduction from 10 percent to noncompensable was proper.  

The Court has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction case requires ascertaining "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Moreover, examinations which 
are less full and complete than those on which payments were 
authorized will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c).  

In this case, the evidence clearly warrants the conclusion 
that there has been sustained improvement in the condition.  
The veteran has not had a recent urinary tract infection, and 
the current diagnoses are that his prostatitis has resolved 
and that his prostate is normal.  The examinations in March 
and August 2001 (see 38 C.F.R. § 3.326, including as amended) 
were as full and complete as that upon which the 10 percent 
rating was based.  The prior examination in February 1997 
found an enlarged, boggy and tender prostate.  The March and 
August examinations found a normal external male genitalia 
and a normal sphincter tone and specifically a normal 
prostate examination.  The veteran's lay statements that he 
had not been treated for infection were competent and 
consistent with the record.  Thus, it is clear that the 
veteran is no longer having recurrent urinary tract 
infections and that there has been sustained improvement and 
that a 10 percent rating is no longer warranted under the 
obstructive voiding criteria.

Next, per Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en 
banc); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995), the Board has 
reviewed the rating schedule and finds in it no other basis 
to sustain a 10 percent rating.

38 C.F.R. § 4.115b, Diagnostic Code 7527, which is the 
Diagnostic Code assigned, indicates that prostate gland 
injuries, infections, hypertrophy, postoperative residuals, 
are to be rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  The Board will thus 
discuss other voiding dysfunction criteria.  

Voiding dysfunction may be rated as urine leakage or 
frequency as well as under the obstructed voiding criteria no 
longer compensably applicable.  38 C.F.R. § 4.115a.

A 20 percent rating can be assigned if voiding dysfunction 
produces urine leakage.  Continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence which requires the wearing of absorbent 
materials which must be changed less than 2 times per day 
warrants a 20 percent rating.  38 C.F.R. § 4.115a.  A 20 
percent rating is the lowest compensable rating assigned for 
voiding dysfunction due to urine leakage.  38 C.F.R. § 4.31 
provides that in every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a no percent evaluation, a no percent evaluation will 
be assigned when the required residuals are not shown.

In this case, the veteran indicated on VA examination in 
March 2001 that he has occasional dribbling without true 
incontinence and that he uses no Depends or diapers.  
Moreover, in a December 2001 statement, he indicated that 
when has to urinate, he has to go right then or he will be 
too late and will urinate on himself.  Moreover, he stated 
that there are times when he has to change his underwear.  In 
the June 2002 hearing, the veteran testified that lately, if 
he does not run to the bathroom, he wets his pants.  His wife 
had founds signs of urine in his underwear.  Thus, the 
evidence shows that he does not wear absorbent materials and 
that the urine leakage criteria does not provide a basis for 
a compensable rating.  Stated differently, the lay evidence 
establishes that he does not have continual leakage or 
incontinence or that absorbent material is required.  
Clearly, there is no evidence of diversion.  

The urinary frequency criteria provides for a 10 percent 
rating when the daytime voiding interval is between two and 
three hours, or if awakening to void two times per night is 
necessary.  38 C.F.R. § 4.115a.  If this criteria is not met, 
a noncompensable rating is assigned.  38 C.F.R. § 4.31.  

In this case, on VA examination in March 2001, the veteran 
complained of frequency but he did not report that he had to 
urinate during the day every two or three hours.  It is his 
burden to present these facts if they exist.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Moreover, he reported 
nocturia only six times over the past year.  On VA outpatient 
evaluation in August 2001, he reported frequency but did not 
say that he had to urinate during the day every two or three 
hours.  Moreover, while the note "nocturia X 4 - 5" is 
present in the March 2001 report, the time span is not 
indicated, so it is not very probative.  Colvin v. Derwinski, 
1 Vet.App. 171 (1991).  The March 2001 examination note is 
more probative as to the number of times per night the 
veteran must urinate, because it says that he has nocturia 6 
times per year.  Moreover, on VA outpatient evaluation in 
August 2001, the veteran's prostate examination was normal 
and the impression was resolved prostatitis, leaving a lack 
of corroboration for the veteran's complaints of frequency 
associated with the service connection disease.  The 10 
percent criteria under urinary frequency are not met.

Also for consideration is the matter of an extraschedular 10 
percent rating pursuant to 38 C.F.R. § 3.321(b)(2).  
Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001) for recurrent 
prostatitis.  This regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) in 
the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that the veteran has 
not claimed marked interference with employment due to 
recurrent prostatitis and that there have been no recent 
hospitalizations due to it.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).

No basis for a 10 percent rating for prostatitis is shown.  
VA has reduced the veteran's rating in compliance with both 
38 C.F.R. § 3.103 and 3.344.  

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.

The veteran asserted in August 2001 that another examination 
is necessary other than the one performed in March 2001, and 
that the reason why an examination other than that is 
necessary is that it was performed by a physician's assistant 
and that it should have been performed by a prostate 
specialist or a medical doctor.  However, the record is 
adequate for rating purposes.  Furthermore, the examination 
reports are consistent with his lay statements and the record 
contains no evidence that would place the medical findings in 
doubt.  They are adequate as shown by the rating analysis 
above.

TDIU

The veteran's PTSD is ratable at 70 percent disabling.  
Additionally, he has service-connected hypertension which is 
30 percent disabling, weakness of the intestinal wall with 
recurrent rectal bleeding which is 10 percent disabling, and 
painful scar residuals from surgical removal of a 
neurofibroma of the right rib cage which is also 10 percent 
disabling.  He also has a noncompensable rating for his right 
shoulder bursitis, and a history of recurrent prostatitis 
which is noncompensable.

He has disorders, resulting in an 80 percent combined 
schedular rating, and Social Security Administration has 
rated him as unemployable.  He has not worked since 1997, got 
in a fight in a casino, has hit his spouse, is very fearful 
and anxious and depressed, and sleeps poorly, reports past 
interpersonal problems with employment, and takes medication.  
Additionally, he has weakness of his intestinal wall with 
recurrent rectal bleeding, and he has a painful scar and a 
history of prostatitis.

On VA examination in December 1997, it was stated that the 
veteran last worked in 1995.  During the hearing before the 
undersigned in June 2002, the veteran reported that he had 
been an auto mechanic for six months after service, and then 
he had worked in a prison.  The prison job was too tough for 
him as he had to be inside around other people.  Thereafter, 
he worked at the postal service until 1995, and leaving there 
then due to personal problems.  Moreover, a friend of his 
wrote in November 1999 that he stays away from people who are 
not close friends or family members, and that he would not go 
out to any public places that have large crowds because that 
would make him very uncomfortable, and that he only shops for 
food in all night stores to minimize contact with people.  

In light of the evidence of record, it appears that the 
veteran's service-connected disabilities preclude him from 
all forms of substantially gainful employment given his work 
experience and education.  While he recently graduated from 
college, he has been unemployed since at least 1997 and he 
has not used his degree professionally.  He appears to be 
unemployable in light of his service-connected disabilities.  
Accordingly, a TDIU will be granted.  



ORDER

A 70 percent rating for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  

A TDIU is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

Restoration of a 10 percent rating for recurrent prostatitis 
is denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

